                                                                                         FILED
                                                                                2019 Dec-18 AM 09:19
                                                                                U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        MIDDLE DIVISION

FRANCISCO ALBERTO CALERO,                 )
                                          )
       Petitioner,                        )
                                          )
v.                                        )
                                          )   Case No. 4:19-cv-1475-ACA-GMB
WILLIAM BARR and JONATHAN                 )
HORTHAN,                                  )
                                          )
       Respondents.                       )


                          MEMORANDUM OPINION

      On November 22, 2019, the magistrate judge entered a report and

recommendation (doc. 11), recommending that the court grant Respondents’ motion

to dismiss (doc. 9), and dismiss the petition for writ of habeas corpus as moot

because Petitioner Francisco Alberto Calero has been removed to the Dominican

Republic. Mr. Calero did not file any objections. Having reviewed and considered

de novo all the materials in this case, including the report and recommendation, the

court ADOPTS the magistrate judge’s report and ACCEPTS his recommendation.

The court WILL GRANT the Respondents’ motion to dismiss and WILL

DISMISS this petition WITHOUT PREJUDICE.
The court will enter a separate order consistent with this opinion.

DONE and ORDERED this December 17, 2019.



                              _________________________________
                              ANNEMARIE CARNEY AXON
                              UNITED STATES DISTRICT JUDGE




                                   2
